DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
2.	Claims 1-3, 5-13 and 15-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 2 – 4, filed on 10/8/2020, with respect to the rejection(s) of claims 1 and 11 under 35 U.S.C. § 103 rejection over the combinations of Ibrahim et al. (US Pub. No. 2006/0270347 A1) in view of Batra et al. (US Pub. No. 2017/0244576 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walley et al. (US Pub. No. 2010/0020729 A1).


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-2, 5, 10, 11-12, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. (US Pub. No. 2006/0270347 A1) in view of Walley et al. (US Pub. No. 2010/0020729 A1).
Regarding claim 1, Ibrahim discloses a method of wireless communication at a device (See Fig. 1H; Handheld device 192), comprising: 
See Fig. 1H; Headset 194) (See Par. [52] and Fig. 1H of Ibrahim for a reference to the mobile phone 192 may be coupled to the Bluetooth headset via a BT connection established between them) using a relay profile (See Par. [56]-[57] of Ibrahim for a reference to the mobile phone 192 may be enabled to communicate with the headset 194 by allowing the BT profiles to be implemented as the headset profile. Application code utilized to establish the connection is provided by the headset profile);
receiving a broadcast packet from a second device (See Fig. 1H; FM transmitter 190) (See Par. [50]-[52] and Fig. 1H of Ibrahim for a reference to FM signals comprising audio signals and data signals are transmitted from the FM transmitter 190 and received by the mobile phone 192); 
converting, based at least in part on the relay profile, the broadcast isochronous data packet to a synchronous connection oriented (SCO) packet, an enhanced synchronous connection oriented (eSCO) packet, or an asynchronous connection less (ACL) packet (See Par. [105]-[106], [109]-[110] of Ibrahim for a reference to the audio signals received by the mobile phone is converted to mu-Law, A-Law or (CVSD) formats. After the conversion, the voice samples are packetized into SCO, eSCO, HV3 or A2DP packets); and
transmitting the SCO packet, the eSCO packet, or the ACL packet to the Bluetooth device based at least in part on the conversion (See Par. [106], [109] and Figs. 6 & 8 of Ibrahim for a reference to the voice samples that are packetized into SCO, eSCO packets are transmitted to the BT transceiver 229).

However, Walley discloses transferring isochronous data from a source device to one or more sink devices via an isochronous connection channel (ACL) (See Par. [31], [53] and Fig. 1 of Walley for a reference to the SCO link 230 may be established over the ACL link between the Bluetooth stereo headset (the slave) 100b and the Bluetooth enabled cell phone (the master) 100a, on which a two-way audio communications such as a voice call, between the Bluetooth stereo headset and the Bluetooth enabled cell phone is transferred), receiving one or more broadcast parameters from a mobile application of the device, or the Bluetooth device, or both (See Par. [31], [48] of Walley for a reference to the Bluetooth stereo headset 100b may transmit the corresponding configuration information of the SCO packet to the Bluetooth enabled cell phone through a LMP message over an ACL link. The configuration info comprises a set of parameters; including an SCO interval (Tsco), an SCO delay (Dsco), SCO packet type to use, an audio format (A-law or .mu.-Law or CVSD)); and Converting is based on the one or more broadcast parameters (See Par. [46]- [49] of Walley for a reference to the received RF signal [from the Bluetooth enabled cell phone] may be communicated to the Bluetooth module 304 of the Bluetooth stereo headset, where it may be processed and converted into SCO packets in a format supported by Bluetooth, based on the selected broadcast parameters and configuration information).
Walley; Par. [25]-[26]).

Regarding claim 2, Ibrahim discloses wherein converting the broadcast data packet to the SCO packet, the eSCO packet, or the ACL packet comprises: decoding the received broadcast data packet (See Par. [54], [78] of Ibrahim for a reference to the audio signals are decoded by the SBC codec 220. The decoded data is transmitted to the FM transmitter 190 for communication to the receiving device(s)); 
Ibrahim does not explicitly disclose that the received broadcast packet is a broadcast isochronous data packet; identifying broadcast information based at least in part on the decoding; and encoding the broadcast information based at least in part on a SCO format, an eSCO format, or an ACL format, wherein the SCO packet, the eSCO packet, or the ACL packet is based at least in part on the encoding.
However, Walley discloses transferring isochronous data from a source device to one or more sink devices via an isochronous connection channel (ACL) (See Par. [31], [53] and Fig. 1 of Walley for a reference to the SCO link 230 may be established over the ACL link between the Bluetooth stereo headset (the slave) 100b and the Bluetooth enabled cell phone (the master) 100a, on which a two-way audio communications such as a voice call, between the Bluetooth stereo headset and the Bluetooth enabled cell phone is transferred),
identifying broadcast information based at least in part on the decoding (See Par. [18], [34] of Walley for a reference to the BT-enabled cell phone may determine the associated SCO parameter required for establishing the SCO link, such as: SCO packet’s size, SCO interval, and reserved time slots); and 
encoding the broadcast information based at least in part on a SCO format, an eSCO format, or an ACL format, wherein the SCO packet, the eSCO packet, or the ACL packet is based at least in part on the encoding (See Par. [31], [49] of Walley for a reference to the audio codec 104a encodes the received audio packets to a format supported by the Bluetooth device (SCO, eSCO or ACL)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Walley and Ibrahim. The motivation of combination is improving the bandwidth efficiency, by configuring the SCO link as needed according to the parameters identified from the decoded received data packet. (Walley; Par. [25]-[26]).

Regarding claim 5, Ibrahim does not explicitly disclose wherein the one or more broadcast parameters comprise one or more types of broadcast supported by the Bluetooth device, one or more broadcast streams of interest to the Bluetooth device, one or more broadcast configuration parameters, or some combination thereof.
See Par. [25], [31], [48] of Walley for a reference to the Bluetooth stereo headset 100b may transmit the corresponding configuration information of the SCO packet to the Bluetooth enabled cell phone through a LMP message over an ACL link. The configuration info comprises a set of parameters; including an SCO interval (Tsco), an SCO delay (Dsco), SCO packet type to use, an audio format (A-law or .mu.-Law or CVSD)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Walley and Ibrahim. The motivation of combination is improving the bandwidth efficiency, by configuring the SCO link as needed according to the parameters identified from the decoded received data packet. (Walley; Par. [25]-[26]).

Regarding claim 10, Ibrahim discloses wherein converting the broadcast isochronous data packet to the SCO packet, the eSCO packet, or the ACL packet comprises:
converting, at a host of the device, the broadcast isochronous data packet to the SCO packet, the eSCO packet, or the ACL packet based at least in part on the relay profile (See Par. [41] and Fig. 1D of Ibrahim for a reference to baseband processor 122 in the cell phone (Which is the host of the device), directly controls and processes data from the Bluetooth and FM radio. Any packet conversion would be done by the baseband processor 122); or
instructing, by the host of the device, a controller of the device to convert the broadcast isochronous data packet to the SCO packet, the eSCO packet, or the ACL packet via at least one command based at least in part on the relay profile (See Par. [53] and Fig. 1G of Ibrahim for a reference to the baseband processor block can send command and data to the voice processor 120 and Bluetooth radio 116 in the FM+BT chip via host controller interface (HCI) such as USB or UART 182b).

Regarding claim 11, Ibrahim discloses an apparatus for wireless communication at a device (See Fig. 1H; Handheld device 192), comprising: a processor (See Fig. 2A; CPU 210), memory in electronic communication with the processor (See Fig. 2A; CPU 212); and instructions stored in the memory and executable by the processor to (See Par. [67] of Ibrahim for a reference to data and instructions stored in the memory 212 to be utilized by the processor system 210)cause the apparatus to:
establish a communication link with a Bluetooth device (See Fig. 1H; Headset 194) (See Par. [52] and Fig. 1H of Ibrahim for a reference to the mobile phone 192 may be coupled to the Bluetooth headset via a BT connection established between them) using a relay profile (See Par. [56]-[57] of Ibrahim for a reference to the mobile phone 192 may be enabled to communicate with the headset 194 by allowing the BT profiles to be implemented as the headset profile. Application code utilized to establish the connection is provided by the headset profile);
receive a broadcast packet from a second device(See Fig. 1H; FM transmitter 190) (See Par. [50]-[52] and Fig. 1H of Ibrahim for a reference to FM signals comprising audio signals and data signals are transmitted from the FM transmitter 190 and received by the mobile phone 192); 
convert, based at least in part on the relay profile, the broadcast isochronous data packet to a synchronous connection oriented (SCO) packet, an enhanced synchronous connection oriented (eSCO) packet, or an asynchronous connection less (ACL) packet (See Par. [105]-[106], [109]-[110] of Ibrahim for a reference to the audio signals received by the mobile phone is converted to mu-Law, A-Law or (CVSD) formats. After the conversion, the voice samples are packetized into SCO, eSCO, HV3 or A2DP packets); and
transmit the SCO packet, the eSCO packet, or the ACL packet to the Bluetooth device based at least in part on the conversion (See Par. [106], [109] and Figs. 6 & 8 of Ibrahim for a reference to the voice samples that are packetized into SCO, eSCO packets are transmitted to the BT transceiver 229).
Ibrahim does not explicitly disclose that the received broadcast packet is a broadcast isochronous data packet, receiving one or more broadcast parameters from a mobile application of the device, or the Bluetooth device, or both; and Converting is based on the one or more broadcast parameters.
See Par. [31], [53] and Fig. 1 of Walley for a reference to the SCO link 230 may be established over the ACL link between the Bluetooth stereo headset (the slave) 100b and the Bluetooth enabled cell phone (the master) 100a, on which a two-way audio communications such as a voice call, between the Bluetooth stereo headset and the Bluetooth enabled cell phone is transferred), receiving one or more broadcast parameters from a mobile application of the device, or the Bluetooth device, or both (See Par. [31], [48] of Walley for a reference to the Bluetooth stereo headset 100b may transmit the corresponding configuration information of the SCO packet to the Bluetooth enabled cell phone through a LMP message over an ACL link. The configuration info comprises a set of parameters; including an SCO interval (Tsco), an SCO delay (Dsco), SCO packet type to use, an audio format (A-law or .mu.-Law or CVSD)); and Converting is based on the one or more broadcast parameters (See Par. [46]- [49] of Walley for a reference to the received RF signal [from the Bluetooth enabled cell phone] may be communicated to the Bluetooth module 304 of the Bluetooth stereo headset, where it may be processed and converted into SCO packets in a format supported by Bluetooth, based on the selected broadcast parameters and configuration information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Walley and Ibrahim. The motivation of combination is improving the bandwidth efficiency, by configuring the SCO link as needed according to the parameters identified from the decoded received data packet. (Walley; Par. [25]-[26]).

Regarding claim 12, the claim is interpreted and rejected for the same reasons set forth in claim 2.

Regarding claim 15, the claim is interpreted and rejected for the same reasons set forth in claim 5.

Regarding claim 19, the claim is interpreted and rejected for the same reasons set forth in claim 10.

Regarding claim 20, Ibrahim discloses an apparatus for wireless communication at a device (See Fig. 1H; Handheld device 192), comprising: 
means (See Fig. 2A; CPU 212) for establishing a communication link with a Bluetooth device (See Par. [52] and Fig. 1H of Ibrahim for a reference to the mobile phone 192 may be coupled to the Bluetooth headset via a BT connection established between them) using a relay profile (See Par. [56]-[57] of Ibrahim for a reference to the mobile phone 192 may be enabled to communicate with the headset 194 by allowing the BT profiles to be implemented as the headset profile. Application code utilized to establish the connection is provided by the headset profile);
See Fig. 2A; CPU 212) for receiving a broadcast data packet from a second device (See Fig. 1H; FM transmitter 190) (See Par. [50]-[52] and Fig. 1H of Ibrahim for a reference to FM signals comprising audio signals and data signals are transmitted from the FM transmitter 190 and received by the mobile phone 192);
means (See Fig. 2A; CPU 212) for converting, based at least in part on the relay profile, the broadcast isochronous data packet to a synchronous connection oriented (SCO) packet, an enhanced synchronous connection oriented (eSCO) packet, or an asynchronous connection less (ACL) packet (See Par. [105]-[106], [109]-[110] of Ibrahim for a reference to the audio signals received by the mobile phone is converted to mu-Law, A-Law or (CVSD) formats. After the conversion, the voice samples are packetized into SCO, eSCO, HV3 or A2DP packets); and
means (See Fig. 2A; CPU 212) for transmitting the SCO packet, the eSCO packet, or the ACL packet to the Bluetooth device based at least in part on the conversion (See Par. [106], [109] and Figs. 6 & 8 of Ibrahim for a reference to the voice samples that are packetized into SCO, eSCO packets are transmitted to the BT transceiver 229).
Ibrahim does not explicitly disclose that the received broadcast packet is a broadcast isochronous data packet, receiving one or more broadcast parameters from a mobile application of the device, or the Bluetooth device, or both; and Converting is based on the one or more broadcast parameters.
However, Walley discloses transferring isochronous data from a source device to one or more sink devices via an isochronous connection channel (ACL) (See Par. [31], [53] and Fig. 1 of Walley for a reference to the SCO link 230 may be established over the ACL link between the Bluetooth stereo headset (the slave) 100b and the Bluetooth enabled cell phone (the master) 100a, on which a two-way audio communications such as a voice call, between the Bluetooth stereo headset and the Bluetooth enabled cell phone is transferred), receiving one or more broadcast parameters from a mobile application of the device, or the Bluetooth device, or both (See Par. [31], [48] of Walley for a reference to the Bluetooth stereo headset 100b may transmit the corresponding configuration information of the SCO packet to the Bluetooth enabled cell phone through a LMP message over an ACL link. The configuration info comprises a set of parameters; including an SCO interval (Tsco), an SCO delay (Dsco), SCO packet type to use, an audio format (A-law or .mu.-Law or CVSD)); and Converting is based on the one or more broadcast parameters (See Par. [46]- [49] of Walley for a reference to the received RF signal [from the Bluetooth enabled cell phone] may be communicated to the Bluetooth module 304 of the Bluetooth stereo headset, where it may be processed and converted into SCO packets in a format supported by Bluetooth, based on the selected broadcast parameters and configuration information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Walley and Ibrahim. The motivation of combination is improving the bandwidth efficiency, by configuring the SCO link as needed according to the parameters identified from the decoded received data packet. (Walley; Par. [25]-[26]).


s 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. in view of Walley et al. and Further in view of Kim et al. (US Pub. No. 2004/0082343 A1).
	Regarding claim 3, Ibrahim discloses converting the broadcast data packet to the SCO packet, the eSCO packet, or the ACL packet (See Par. [105]-[106], [109]-[110] of Ibrahim for a reference to the audio signals received by the mobile phone is converted to mu-Law, A-Law or (CVSD) formats. After the conversion, the voice samples are packetized into SCO, eSCO, HV3 or A2DP packets).
Ibrahim does not explicitly disclose that the received broadcast packet is a broadcast isochronous data packet.
However, the combination of Ibrahim and Walley, specifically Walley discloses transferring isochronous data from a source device to one or more sink devices via an isochronous connection channel (ACL) (See Par. [31], [53] and Fig. 1 of Walley for a reference to the SCO link 230 may be established over the ACL link between the Bluetooth stereo headset (the slave) 100b and the Bluetooth enabled cell phone (the master) 100a, on which a two-way audio communications such as a voice call, between the Bluetooth stereo headset and the Bluetooth enabled cell phone is transferred)
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Walley and Ibrahim. The motivation of combination is improving the bandwidth efficiency, by configuring the SCO link as needed according to the parameters identified from the decoded received data packet. (Walley; Par. [25]-[26]).

However, Kim discloses wherein converting the broadcast data packet to the SCO packet, the eSCO packet, or the ACL packet comprises: fragmenting the received broadcast isochronous data packet, wherein the SCO packet, the eSCO packet, or the ACL packet is based at least in part on the fragmenting (See Par. [47], [54], [63] and Fig. 8 of Kim for a reference to the broadcast data packet is segmented into appropriate sizes and encapsulated into an ACL data packet (A format supported by the BT device) and transmitted through the BT baseband layer to the BT device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim, Walley and Ibrahim. The motivation of combination is improving the system’s overall performance and efficiency by maintaining the synchronization between the personal area network user and the network APs, so all broadcast data can be received by the users more efficiently. (Kim; Par. [54]-[55]).

.


Allowable Subject Matter
6.	Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Batra et al. (US Pub. No. 2017/0244576 A1) teaches receiving a broadcast synchronization indication from the second device (See Par. [55], [58] and Fig. 5 of Batra for a reference to the source device may broadcast synchronization information associated with the ICL stream in one or more advertising and/or synchronization packets to the sink device (BT device)); transmitting, using the relay profile, an indication of a broadcast discovery to the Bluetooth device based at least in part on the broadcast synchronization indication (See Par. [60], [65] of Batra for a reference to the synchronization information conveyed/transmitted via the advertising channels 532 and 542 includes a data active flag (discovery indication) to indicate whether isochronous data is present to be sent to the sink devices 520 & 522)
Prior arts in record fails to teach or suggest the limitations of: “receiving a broadcast accept message or a broadcast reject message from the Bluetooth device based at least in part on the transmitted indication of the broadcast discovery”. Also, the examiner submits that the 
Same interpretation and rejection is applied to claim 16.
Claims 7-9 are also allowed by virtue of their dependency on claim 6. Claims 17-18 are also allowed by virtue of their dependency on claim 16.






Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Khairmode et al. (US. Pub. No.2009/0219904 A1) discloses providing method and system for enabling coexistence of a plurality of communication technologies on a communication device.
Sherman et al. (US. Pub. No. 2009/0137206 A1) discloses an apparatus for and method of Bluetooth and Wireless Local Area Network (WLAN) coexistence in a collocated device.


8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413